Citation Nr: 1327395	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  11-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran filed these claims in August 2008.  The RO considered and denied them in March 2009.  Subsequent to that denial, the Veteran submitted additional evidence, including lay statements in November and December 2009.  These lay statements, together with information he provided on his claims form, suggest he was treated for pneumonia during his basic training at Fort Dix in the spring of 1972.  It does not appear the RO attempted to obtain these service treatment records (STRs), however.  Without them, the RO confirmed the denial of these claims in the January 2011 Statement of the Case (SOC).  Therefore, prior to any further consideration of these claims, the AMC or RO needs to try and obtain these apparently outstanding STRs.  38 C.F.R. § 3.159(c).

Additionally, the RO indicated in its March 2009 rating decision that the Veteran had an "administrative record" at the local VA Medical Center (VAMC) in Bedford, Massachusetts, but no treatment records.  Despite this, the Veteran submitted treatment records from this facility dating from 1987, so the RO/AMC needs to try and obtain all additional treatment records that may exist at this hospital.  Id.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Attempt to obtain the outstanding STRs from the National Personnel Records Center (NPRC) or other appropriate source that the Veteran referenced when filing his August 2008 claim and in his additional November and December 2009 lay statements.  He claims to have been seen at Fort Dix, New Jersey, concerning his pneumonia.  Since these records, assuming they still exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as are required of this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2. Also attempt to obtain all outstanding VA treatment records from the local VAMC in Bedford, Massachusetts.  Since these records, assuming they still exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as are required of this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3. 
Then readjudicate these claims for service connection for residuals of pneumonia and pulmonary fibrosis in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


